UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-1464


MITZI E. DAILEY,

                Plaintiff - Appellant,

          v.

JACOB LEW, Secretary of Treasury, Department of Treasury;
JOHN KOSKINEN, Commissioner, Internal Revenue Service;
KIRSTEN B. WIELOBOB, Internal Revenue Service, Chief, Office
of Appeals; SCOTT D. REISHER, Internal Revenue Service,
Appeals Director, Field Operations East; KATHERINE HEYDEN,
Internal Revenue Service, Appeals Program Manager, Area 4;
LAWRENCE W. FORD, Internal Revenue Service, Supervisory
Appeals Officer; JOSEPH D. TETI, Internal Revenue Service,
Supervisory Appeals Officer, Area 2; BRANDI A. JOYNER,
Internal Revenue Service, Appeals, Program Manager, Area 2;
JENNIFER PEARSON, Internal Revenue Service, Agency Wide
Shared   Services   Specialist;  MILISSA  K.   RIGGS,   Human
Resources Specialist, Human Capital Office; LEONARD L. GETZ,
National   Treasury   Employees  Union,  Local   Chapter   90
President,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:15-cv-02527-GLR)


Submitted:   November 2, 2016             Decided:   November 4, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Mitzi E. Dailey, Appellant Pro Se.     Rod J. Rosenstein, United
States Attorney, Alex S. Gordon, Assistant United States
Attorney, Greenbelt, Maryland; Gregory O’Duden, General Counsel,
Julie M. Wilson, Deputy General Counsel, Jessica Horne,
Assistant   Counsel,    NATIONAL   TREASURY   EMPLOYEES   UNION,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Mitzi E. Dailey appeals the district court’s order granting

Appellees’ motions to dismiss her civil claims against them,

including    her       race    and    sex       and    retaliation         claims,          brought

pursuant    to   Title        VII    of    the       Civil   Rights      Act     of    1964,       as

amended,    42     U.S.C.      §§ 2000e          to    2000e-17         (2012).         We    have

reviewed the record and find no reversible error.                                Accordingly,

we   deny   Dailey’s      motion          for    reconsideration          of   this         court’s

order   granting        Appellee      Getz’s          motion      for    leave    to        file   a

separate    brief      and     affirm       the      district      court’s       order.        See

Dailey v. Lew, No. 1:15-cv-02527-GLR (D. Md. Apr. 18, 2016).                                       We

dispense    with       oral     argument          because         the    facts        and    legal

contentions      are    adequately          presented        in    the    materials          before

this court and argument would not aid the decisional process.



                                                                                        AFFIRMED




                                                 3